EXHIBIT 10.49


***TEXT OMITTED AND FILED SEPARATELY


 CONFIDENTIAL TREATMENT REQUESTED UNDER


17 C.F.R. §§ 200.80(B)(4), AND 240.24B-2[J3630EX10D49IMAGE002.GIF]

 

 

 

 

 

 

 

 

 

February 19, 2002

 

Ms. Dana Piper

InVision Technologies, Incorporated


7157 GATEWAY BOULEVARD

Newark, CA  94560

 

Subject:  Letter Contract Number DTFA01-02-C-00023

 

Dear Ms. Piper:

 

This document is an undefinitized letter contract under the provisions of the
Federal Aviation Administration Acquisition Management System, and constitutes
an authorization for you to commence work on the enclosed proposed contract,
stand-alone explosives detection systems (SA EDS), subject to the conditions
noted below.  This letter contract is valid if, and only if, the InVision
accepts the following conditions.

 

(a)  The parties hereby agree to the terms and conditions specified per the
enclosed proposed contract for explosives detection systems, on an unpriced
basis.

 

3.2.4-22  Limitation of Government Liability (April 1996)

 

(a)          In performing this contract, InVision is not authorized to make
expenditures or incur obligations exceeding  $176,300,000 dollars.

 

(b)         The maximum amount for which the Government shall be liable if this
contract is terminated is  $176,300,000 dollars.

 

(End of clause)

 

 

(b)  Expenditures above that amount are not authorized, and are at InVision’s
own risk.

 

(c)  Work is authorized to begin at the date of InVision acceptance of this
letter.

 

(d)  This authorization is subject to the FAA cost principles described in Part
3.3.2 of the FAA Acquisition Management System.

 

(e)  When the contract for this project is definitized, it will be an indefinite
delivery/indefinite quantity, firm fixed-price contract with incentives.  The
CLINs will include CLINs for (1) reimbursed actual ramp-up costs not to exceed
$4,000,000; and (2) technical assistance to transfer the technology on a time
and materials basis.

 

1

--------------------------------------------------------------------------------


 

ESCROW ACCOUNT REQUIREMENT

 

The FAA has a mandate to acquire and install airport security equipment
throughout the country.  It is essential that the FAA have the ability to
acquire and maintain the systems in the event InVision goes out of business, or
cannot supply and maintain the equipment acquired under this contract. 
Therefore, InVision shall establish an escrow account to include all necessary
software (installation disks and documentation) source and object code, and
related hardware drawings (level 3) for the equipment and its peripheral
equipment ordered under this contract.  InVision shall ensure that the escrow is
updated and kept current with the product baseline and any engineering change
proposals provided under this contract as modified.  InVision shall coordinate
this effort with the FAA and provide a copy of the account document for FAA
review and concurrence.

 

The escrow account shall be established within sixty (60) days from contract
award, and the final agreement shall be completed no later than five (5) days
after FAA concurrence of account.  The account shall include the same
information for subcontractors.

 

(End of Provision)

 

DATA RIGHTS TRANSFER

 

In the event that the Government transfers title to the SA-EDS acquired under
this contract to a third party, the license document titled InVision Software
License shall apply to the transferee.  Government data rights under this
contract are as detailed in Section I clauses 3.5-13, “Rights in Data — General”
and 3.5-18 “Commercial Computer Software — Restricted Rights.”  No data rights
of the Government shall be extinguished via transfer of title of supplies
delivered under this contract.  Additionally, the Government shall not be liable
for any patent or copyright infringement resulting from such title transfer. 
[The Software License is stated in Enclosure 1 paragraph (1)(e).]

 

(End of Provision)

 

 

(f)  In the event of contract termination, calculation of payments due under
this authorization will be accomplished under the provisions of clause:

 

3.10.6-1           Termination for Convenience of the Government (Fixed Price)
                        (October 1996)

 

(g)  The work authorized by this letter is described in Enclosures (1) through
(4).

 

(h)  The Contracting Officer’s Technical Representative is Ed Ocker, telephone
number is 703-796-7104.

 

(i)  You are obligated to furnish cost or pricing information if such
information is requested by the Contracting Officer.

 

(j)  The following terms and conditions are necessary for proper execution of
this letter contract:

 

1.                                       InVision must adhere to the Quality
Assurance Surveillance Plan (QASP) when definitized, and all schedules and
milestones contained therein.  Enclosure (1) provides additional information
regarding the QASP.

2.                                       InVision is responsible to address and
correct any deficiencies and non-compliance with any technical requirement(s)
revealed as a result of Government technical testing.  Any deficiencies
identified by Government technical testing which were not included in the

 

2

--------------------------------------------------------------------------------


QASP will be added to it, and shall be remedied by the vendor at no cost to the
Government.*

3.                                       Items authorized under this letter
contract are prescribed in Enclosure (4).  InVision must adhere to the schedule
contained therein.  The first 100 units are required to be delivered by June 28,
2002, in accordance with the schedule contained therein.

4.                                       Not later than  the date InVision
receives delivery orders for 400 units, identified as March 7, InVision shall
deliver all Intellectual Property rights in accordance with the License
Agreement set forth in Enclosure (1).

 

(k)              Subject to negotiation of specific terms consistent with
Enclosure (1), the InVision shall:

 

(i)                               Deliver to the Transportation Security Agency
(TSA) all Technology reasonably necessary for a qualified third party to
manufacture, test, evaluate, and operate the SA EDS products purchased herein.
As used herein, “reasonably necessary” means the standard manufacturing
procedures, training and tools used by InVision to train its workers and
contract manufacturers to ramp up the manufacture, test, evaluation, and
operation of the SA EDS products purchased herein.

(ii)                            Grant to the TSA, for a two year term, a 
non-revocable,  non-exclusive, royalty-bearing right and license with right to
sublicense, to make, have made, use, sell, offer for sale, and import the SA EDS
products.

(iii)                         Deliver to the TSA all technology InVision
regarding the manufacture, operation, and test of any improvement that is
incorporated in the SA EDS products in accordance with the QASP.

(iv)                        Grant to the TSA, for a two year term, a
non-revocable, non-exclusive, royalty-bearing right and license, with right to
sublicense, to make, have made, use, sell, offer for sale, and import the
products referred to in this section (k).

(v)                           Propose a cooperative research agreement with the
FAA Technical Center for the research, engineering, development, test and
evaluation of Improvement and including but not limited to Quadrupole Resonance
subject to this section (k) not later than sixty days (60) after this Letter
Contract.

 

 

(l)                 A definitized delivery order contract for […***…] units is
expected to be completed no later than  April 15, 2002.  The parties have
committed to the following milestones:

 

Date

 

Commitment Milestone

 

Approx Government Funding Obligation

February 19

 

Letter Contract and Delivery Order for 100 units

 

$

[…***…]

February 19

 

Delivery Order for additional 300 parts kits

 

$

[…***…]

February 19

 

Manufacture Ramp up costs not to exceed

 

$

[…***…]

February 19

 

Delivery Order for Technical Data Package (TDP), facilitation and factory
training NTE

 

$

[…***…]

March 7

 

Delivery Order for all units scheduled for production and delivery July-Sept,
2002 (300)

 

$

[…***…]

March 7

 

Delivery Order for additional 100 parts kits

 

$

[…***…]

April 8

 

TDP Delivered I.A.W. License Agreement

 

 

April 15

 

Delivery Order for all units scheduled for production and delivery Oct-Dec, 2002
([…***…])

 

$

[…***…]

TOTAL

 

 

 

$

[…***…]

--------------------------------------------------------------------------------

* To be definitized with Contract Number DTFA01-02-C-00023.

 

* Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 

The parties must adhere to the milestones above to preserve the above pricing,
to allow InVision to order the long lead items, identified below, needed to meet
this schedule.

 

Product

 

Volume Thresholds

 

 

1-100

 

101-400

 

401+

CTX 5500

 

$

[…***…]

 

$

[…***…]

 

$

[…***…]

CTX 2500

 

$

[…***…]

 

$

[…***…]

 

$

[…***…]

CTX 5500 Parts Kit

 

$

[…***…]

 

$

[…***…]

 

$

[…***…]

CTX 2500Parts Kit

 

$

[…***…]

 

$

[…***…]

 

$

[…***…]

 

All units are configured with powered inclined entrance conveyor and exit
slide.  The above prices will be further reduced by an amount equal to 75% of
actual BOM savings.

 

(m)  The Government reserves the right to terminate negotiations at any time. 
Contract termination is discussed in condition (f) above.

 

(n)  Accounting data:

 

Purchase Request No.:  0202229

 

Acct

 

Region

 

Appr

 

Lim

 

CCntr

 

Progel

 

Objc

 

Project#

 

Acct

Total

 

TO BE INSERTED IN DELIVERY ORDER 1

 

Please sign below to signify acceptance of this letter contract and the
enclosures, and return three (3) originally signed copies to the undersigned. 
If you have questions, I can be reached at (703) 796-7118.

 

Sincerely,

 

/s/ Kimberley T. Branch

 

Kimberley T. Branch

Contracting Officer

 

 

 

Enclosure(s)

(1)  Additional Terms and Conditions

(2)  Screening Information Request DTFA01-02-R-00808

(3)  Quality Assurance Surveillance Plan

(4)  Delivery Order (DO) # 1

 

 

 

 

/s/ Sergio Magistri

 

   02/20/02

InVision Technologies, Inc.

 

Date

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested

 

4

--------------------------------------------------------------------------------


 

ENCLOSURE 1

ADDITIONAL TERMS AND CONDITIONS

 

 

Explosive Detection System (EDS) products provided under these contracts are an
essential tool for the national defense against terrorism and other threats.  It
is important that the InVision develops and delivers products that meet the
Government’s requirements.  It is also important the InVision continue to
develop a continuous improvement program that decreases the false alarm rates
experienced by products in the field.  To that end, the Government intends to
use a series of incentive fees/penalty assessments, incentive bonuses and
performance bonuses.  These are set forth in the following Paragraphs.

 

1.             LICENSE:  The Department of Transportation and the Transportation
Security Agency (TSA) require the following:

 

(a)           Definitions

 

(1)           “Technology” means, as of the Effective Date, technical
information, conceptions, ideas, innovations, discoveries, inventions,
processes, machines, formulae, equipment, compositions of matter, tolerances,
design criteria, blueprints, drawings, procedures, know-how, show-how, methods,
techniques, systems, designs, production systems and plans, software (in source
and object code), firmware, documentation, data, programs and information
(irrespective of whether in human or machine-readable form) and works of
authorship, whether or not patentable, copyrightable, or susceptible to any
other form of legal protection, that  are used by InVision in the the 
manufacture, use, testing, quality control, shipping, installation, operation,
service and repair of  the EDS Products, any component or assembly thereof, but
excluding the Operating Software.  Technology does not include commercial
software that InVision installs in EDS Products under license without right of
sublicense.

 

(2)           “Intellectual Property” means all proprietary and/or legal rights
owned or controlled by InVision (“InVision”)  and used in the , manufacture,
use, testing, quality control, shipping installation, operation, service and
repair of the EDS Products, of components or assemblies thereof,including all
trade secrets, know-how, copyrights, mask works and patents and applications
thereof, and any other form of right by which InVision may effectively exclude
another person or entity from performing any of the acts specified in this
definition.  Intellectual Property includes U.S. Patents 5,182,764 and
5,367,552.  Intellectual Property will be considered controlled by InVision if
InVision has the right to grant sublicenses or rights equivalent thereto without
accounting to a third party.  Intellectual Property does not include commercial
software that InVision installs in EDS Products under license without right of
sublicense.

 

(3)           “EDS Products” means explosive detection system products of the
model and version being acquired pursuant to this SA-EDS Contract .

 

(4)           “Improvement” means any beneficial modification of the Technology
affecting form, fit or function and relating to any improvements in manufacture,
use, testing, quality control, shipping, installation, operation, service and
repair of an EDS Product or component or system thereof, designed, developed or
acquired by InVision at any time after the Effective Date.

 

(5)           “Operating Software” means the software portion of the EDS
Products, whether embedded or on a disk or tape or other media.

 

(6)           “Effective Date” means the date, identified as March 7, that the
TSA definitizes delivery orders for at least 400 explosive detection systems
under Contract Number DTFA01-02-C-00023, i.e., SA-EDS Contract.

 

 

5

--------------------------------------------------------------------------------


 

(b)           Purpose

 

(1)           The purpose of the technology license is to place the TSA in
position to have EDS Products, components and systems thereof made for it by one
or more sublicensees selected by the TSA.

 

(2)           The purpose of this technology license is also to maintain
consistency in the configuration and manufacturing of the installed base of EDS
Products.

 

(3)           The technology license is not intended to replace InVision as a
primary supplier of EDS Products, components and systems, and Improvements
thereof, but it is intended to permit TSA to create one or more “second sources”
for EDS Products, components and systems, and for the installation, repair and
service thereof during the term of the definitized contract.

 

(4)           The technology license is not intended to impair InVision’s
ability to provide the maximum number of EDS Products and meet the delivery
schedule under the definitized contract.

 

(c)           License

 

(1)           Not later than thirty (30) days after the Effective Date, InVision
will deliver all of the Technology to the TSA and/or to a contractor designated
by the TSA.  The method and form of delivery will be specified in the
definitized contract.*

 

(2)           InVision will use all commercially reasonable efforts to provide
to:

 

(i)            TSA or it’s desginee all “Technology” documented as of the
Effective Date, including but not limited to the product guides, product
manuals, bills of materials, vendor lists, part and assembly drawings, diagrams,
manufacturing procedures, work instructions and check lists then currently being
used by InVision in the manufacture, use, testing, evaluation, quality control,
installation, operation, training, service and repair of EDS Products and
components or assemblies thereof.

 

(ii)           A technology-transfer contractor designated by TSA sufficient
technical assistance to permit such contractor to understand and document
currently undocumented technology relating to proper calibration and operation
of the EDS Products;

 

(iii)          TSA or it’s designee, technical services of qualified engineers
for up to                 total hours, at a rate of $               per hour, to
provide additional assistance as requested by TSA or its designee.*

 

(3)           InVision will grant the TSA a non-revocable, nonexclusive,
royalty-bearing license, with the right to grant sublicenses, under all
Intellectual Property to make, use, sell, offer for sale, import, copy, display
and distribute EDS Products, components and assemblies thereof commencing on the
Effective Date and terminating upon the termination of the definitized
contract.  Provided, however, that after the termination date TSA will continue
to have the right to operate all EDS products manufactured pursuant to this
license.

 

(d)           Improvements

 

(1)           Any performance features incorporated in the EDS Products
manufactured by InVision pursuant to the QASP will be transferred as part of the
Technology escrowed in accordance with the Contract and licensed as part of
Intellectual Property without any additional license fee or royalty.  InVision
will provide all commercially reasonable efforts to deliver the technology, on
the same terms as the initial technology license, see paragraph 1(c).

 

--------------------------------------------------------------------------------

* To be definitized by the Contracting Officer.

 

 

6

--------------------------------------------------------------------------------


 

 

(2)           InVision will license any Improvement to the TSA in the same
manner and time used previously used in accordance with this license agreement.

 

(3)           TSA will promptly disclose in writing and provide to InVision all
Improvements made by the TSA or its designated contractors and sub-licensees,
their employees, agents and assignees.  InVision and TSA will negotiate a
royalty to TSA for the rights to Improvements made by TSA or sub-licensees.

 

(e)           Operating Software License

 

(1)           InVision will grant TSA a perpetual, non-exclusive, license to use
the Operating Software, in object code and firmware form only, in connection
with TSA’s use of the manufactured EDS Product.  InVision retains all right,
title and interest in the Operating Software, and all improvements,
modifications and upgrades (if any) to the Operating Software.  This license may
not be transferred except in connection with the transfer of the EDS Product
itself.  TSA shall not decompile or disassemble all or any portion of the
software portion of the EDS Product.  Except to a designated manufacturing
contractor or sublicensee, TSA may not sub-license, distribute or disclose all
or any portion of the software to any third party without InVision’s express
prior written consent.  TSA agrees that it shall not exceed, nor permit others
to exceed, the scope of the license granted herein.

 

(f)            Ownership and Proprietary Treatment

 

(1)           InVision will warrant that it owns or controls all Technology and
Intellectual Property.

 

(2)           All Technology is designated by InVision as proprietary and will
be received in confidence by the TSA and by its designated contractors or
sub-licensees and will be treated by them as confidential, proprietary
information.  The usual exceptions will apply to obligations of confidentiality.

 

(3)           InVision will retain ownership of all Technology and Intellectual
Property.  The TSA and its designated contractors will use the Technology and
Intellectual Property solely as provided in the definitized contract and will
return or destroy all proprietary Technology prior termination of the
definitized contract.

 

(g)           Sublicense

 

(1)           InVision will grant TSA the right to transfer the Technology, and
sublicense the Intellectual Property, to designated manufacturing contractors or
sub-licensees subject to all of the terms and conditions of this   license
agreement.  Provided, however, that TSA will not transfer technology or grant a
sublicense to the following competitors of InVision:

 

1.             […***…]

2.             […***…]

3.             […***…]

4.             […***…]

5.             […***…]

6.             […***…]

7.             […***…]

8.             […***…]

9.             […***…]

10.           […***…]

 

(2)           Within five (5) days of a grant of a sublicense, TSA will provide
InVision a copy of the sublicense agreement.

--------------------------------------------------------------------------------

* Confidential Treatment Requested

 

7

--------------------------------------------------------------------------------


 

(3)           Sub-licensee will not compete, directly or indirectly, against
InVision for the manufacture and installation of any CT-based explosive
detection equipment and systems during the term of this license agreement and
three years thereafter.

 

(h)           Consideration

 

(1)           The TSA will pay or cause to be paid to InVision a royalty for
each EDS Product made, in whole or in part, by a contractor (other than
InVision) designated by the TSA.  The royalty will be $[…***…] per CTX 5500DS
and $[…***…] per CTX 2500.  TSA will pay the royalties monthly for sub-licensee
manufactured EDS Products for that month.

 

(2)           The TSA will pay or cause to be paid to InVision a royalty for
each Improvement retrofitted on an installed EDS Product by a contractor (other
than InVision) designated by the TSA.  The royalty to be negotiated will be a
fixed dollar amount per Improvement retrofit.

 

(3)           The royalty for each EDS Product and retrofitted Improvement will
be the total consideration for the rights granted.  No additional  royalty will
be  due for maintenance services rendered, repairs made or parts replaced by the
TSA or its designated contractor.

 

(i)            Guarantees, Liabilities and Indemnities

 

(1)           InVision will guarantee that the licensed Technology will be in
compliance with paragraph 1(c)(2) of this agreement.

 

(2)           InVision expressly disclaims all liability and responsibility for
the sub-licensee’s use of the Technology and EDS Products built to the extent
that there are defects in the sub-licensee’s manufacturing and performance.

 

(3)           InVision expressly disclaims all other warranties, including
without limitation the implied warranties of merchantability and fitness for a
particular purpose.

 

(4)           InVision is under a continuing duty to refine its Technology to
correct errors and omissions when discovered at no cost to the Government.

 

(5)           InVision will not be liable for damage or injury caused by or
defects in EDS Products made by any party other than InVision.

 

(6)           TSA will seek recovery for damages, injuries and costs arising
from TSA’s sub-licensee’s failure to manufacture EDS Products in accordance with
InVision’s Technology.

 

(j)            Termination

 

(1)           The Government may terminate the license on advance written notice
to InVision.  Upon termination, TSA shall (1) promptly pay all accrued and
unpaid fees and royalties; (2) immediately cease to use the Technology and
return or destroy, at InVision’s option, all copies of the Technology, provided,
however, that this provision does not apply to Technology incorporated in an EDS
Product for which such royalty is fully paid or will be paid upon completion of
manufacture.

 

(2)           In the event a contractor designated by the TSA materially
breaches the terms of the license under InVision’s Technology and Intellectual
Property, InVision may request the TSA to terminate such contractor.

--------------------------------------------------------------------------------

* Confidential Treatment Requested

 

8

--------------------------------------------------------------------------------


 

(k)           Non-Disclosure

 

(1)           Each party shall keep in confidence all Proprietary Information of
the other party and will not directly or indirectly disclose to any third party
or use for any purpose other than the performance of its obligations under this
Agreement, any Proprietary Information it receives from the other party.  Each
party shall use reasonable care to protect the other party’s Proprietary
Information, in no event less than the same degree of care it would employ with
respect to its own information of like importance that it does not desire to
have published or disseminated.  Each party may make Proprietary Information of
the other party available to those of its employees, agents or contractors who
have a need to know such information for purposes of this Agreement and who are
subject to binding use and disclosure restrictions at least as protective as
those set forth herein.

 

(2)           Exclusions.  The obligation of confidentiality shall not apply to
any information or data which can be proven by the receiving party: (i) to be
publicly known through no wrongful act on the part of Licensee, its employees or
agents; (ii) to be known to Licensee at the time of disclosure; or (iii) to be
rightfully received by Licensee from a third party; or (iv) to have been
approved for release by prior written authorization from Licensor.

 

(l)            Parts and Service

 

(1)           During the term of this technology and license agreement, TSA or
its sublicensee  may manufacture or have manufactured  parts provided that such
manufacture does not impair the ability of InVision’s suppliers to provide
InVision’s needed parts to perform this Contract as definitized.

 

(2)           During the term of this technology and license agreement, InVision
shall have a first right of refusal to perform installation and first-year
maintenance and repairs on the licensed EDS Products.

 

 

2.             LICENSE FEE

 

                Upon licensing to the Government, the InVision shall receive a 
$[…***…] fee for each and every CTX 5500DS machine, and a $[…***…] fee for each
and every CTX 2500 machine, manufactured by TSA or its sublicensees, in
accordance with the terms and conditions of this license agreement.

 

 

3.             INCENTIVES

 

                The QASP is the vehicle the Government will use to monitor
InVision performance and adherence to schedule to meet the technical
requirements that are identified as “not compliant” in the InVision’s proposal. 
The QASP includes incentive fees and penalty assessments expressed in a monetary
value for each technical element identified. If the vendor exceeds schedule AND
meets performance requirements, the incentive fees applies.  If the vendor does
not meet schedule OR performance requirements, the incentive fee is no longer
available under this contract and the penalty assessments apply.

 

 

4.             PRICE REDETERMINATION/AUDITS

 

3.2.2.3-8

 

Audit and Records (April 1996)

3.2.2.3-25

 

Price Reduction for Defective Cost or Pricing Data (April 1996)

3.2.2.3-29

 

Integrity of Unit Prices (April 1996)

3.2.4-23

 

Contract Price Definitization (April 1996)

3.2.4-24

 

Payments of Allowable Costs Before Definitization

--------------------------------------------------------------------------------

* Confidential Treatment Requested

 

 

9

--------------------------------------------------------------------------------


 

5.             FIRST RIGHTS OF THE GOVERNMENT

 

(a)           By accepting this letter contract and any subsequent contract
thereof or Delivery Order arising under this contract, InVision  guarantees that
all explosive detection systems manufactured by or on behalf of InVision ,
whether pursuant to a sub-contract, joint venture or other type of legally
binding agreement, regardless of machine type, model and/or nomenclature as
stated within Section B of this contract, shall be first offered to the FAA or
its agent’s for sale or lease and the FAA shall have the right of first refusal
for all such EDS machines regardless of quantity, prior to any other customers
of manufactures.  Provided, however, that InVision is not obligated to offer to
the FAA the following units that have been ordered or allocated to other
customers:

                (b)           This right of first refusal does not include
[…***…] CTX 2500’s, […***…] CTX 5500’s, […***…] CTX 9000’s, for a total of
[…***…] units backlogged (ordered and committed) for InVision’s customers.

 

 

6.             DEFENSE PRIORITY AND ALLOCATION REQUIREMENT

 

The TSA is seeking approval for use of, as a minimum, a DO rated order certified
for national defense use.  It is anticipated that the approval will be
forthcoming very quickly.  Once approved, the InVision shall follow all the
requirements of the Defense Priorities and Allocations System regulation (15 CFR
700).

 

 

7.             GENERAL CONTRACTOR

 

It is anticipated that the Government will award a contract to a General
Contractor for the administration and management of the Explosive Detection
Systems Program.  The Government reserves the right to “assign” this contract to
the General Contractor for performance and execution of the contract with
InVision becoming a Government-directed  resource for the General Contractor. 
InVision shall execute at a minimum a liaison agreement with the General
Contractor, shall remain responsible for all performance requirements contained
in this contract, and shall work with the General Contractor to assure
successful deployment of acceptable EDS products.

 

 

8.             PRODUCT IMPROVEMENT/TECHNOLOGY ENHANCEMENT

 

Clause 3.10.5-1 “Product Improvement/Technology Enhancement” from FAA’s
Acquisition Management System is included in, and made a part of, this contract.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested

 

10

--------------------------------------------------------------------------------